 AMERICAN RIVERCONSTRUCTORS551equivalent positions,without prejudice to their seniority orother rights or privileges,and make them whole for any,loss of pay suffered by reason of the discrimination bypayment to each of them of a sum of money equal to thatwhich he or she would have earned as wages from the dateof the discriminationto the dateof the reinstatement, lesshis or her net earnings during such period in accordancewiththeformulaprescribed inF.W. WoolworthCompany,90 NLRB 289, together with interest on suchsum, such interest to be computed in accordance with theformula prescribed by the Board inIsisPlumbing &Heating Co., 138NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the folllowing:CONCLUSIONS OF LAW1.Ventre Packing Co., Inc., is, and has been at alltimes material herein,an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.Truck Drivers & Helpers Local 317, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is, and has been at all timesmaterial herein,a labor organization within the meaning ofSection 2(5) of the Act.3.By laying off and discharging George Monsour,Charles Hildreth, Frank Smith, and Maxine Buchanan andbydischarging them and Georgianna Rosenberger,Elizabeth Smorol, Estella Black, and Shirley McGregor,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.4.By granting to its employees increases in wages onApril 1,1966,the Respondent engaged in an unfair laborpractice within themeaning ofSection 8(a)(1) of the Act.5.The Respondent, since the dates of the layoffs anddischarges described in section III, above,by failing andrefusing and continuing to fail and refuse to reinstate saidemployees to their former or substantially equivalentposition of employment,has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of'the Act.[Recommended Order omitted from publication.]AmericanRiverConstructorsandK.W.Sherrod.Case 20-CA-3795.March 22,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND ZAGORIAOn August 26, 1966, TrialExaminerJames R.Webster issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety,as set forth in the attachedTrialExaminer'sDecision.Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondent163 NLRB No. 67filed an answering brief to the General Counsel'sexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in this case,and finds merit in theGeneralCounsel'sexceptions.Accordingly, theBoard adopts the findings of the Trial Examiner onlyto the extent that they are consistent with thedecision herein.The complaint alleges that the Respondentviolated Section 8(a)(3) and(1) of theAct byrefusingtoemploy K.W. Sherrod on August 25, 1965,because he had engaged in union and otherprotected activities.As described more fully in the Trial Examiner'sDecision,Sherrod, in June 1964,was working as adriver at the Respondent's French Meadows jobsite.At all relevant times Respondent,through a chapterof Associated General Contractors,and Local 150,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,hereinafter referred to as the Union, werepartiestoacollective-bargainingagreementcoveringRespondent'semployees in the areainvolved in this.case. As a result of protests from anumber of its drivers,Respondent on June 17appointed Sherrod as working foreman.The drivers,however,felt that a nonworking foreman would bepreferable and, at a union meeting on July 14, UnionSteward McAdams proposed that employees refuseto work until a nonworking foreman was appointed.Sherrod then addressed the drivers,reminding themof the no-strike clause in the agreement andsuggesting that there would be less "trouble"if theyoffered to quit if their demands were not met. ThedriversacceptedSherrod'sadviceand theyapproached the Respondent's Superintendent Jiles.Acting as the drivers'spokesman,Sherrod explainedto Jiles the nature of their complaint;he threatenedthat the drivers would quit unlesstheyreceivedorders only from their own foreman in the future.Jiles agreed that from then on only he or theirforeman would give them orders, and the driversreturned to work.On July 25, the Respondent demoted Sherrodfromhispositionasworking foreman andtransferred him from French Meadows to Oxbow, aless desirable site. Sherrod continued to work forRespondent at various jobsites between July andDecember 22, at which time he was laid off becauseof lack of work.Early in January 1965,Respondentsent Sherrod a termination slip, indicating for the 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst time that he was not "OK for rehire." OnAugust 25, Sherrod was dispatched by the Union tothe Respondent's Hell Hole worksite, in response tothe Respondent's request for drivers, but he wasrefused employment by the Respondent.The Trial Examiner initially found that Sherrodwas refused reemployment, not because of hisalleged poor safety record and his preference foremployment at Hell Hole or French Meadows, butrather because of his activityrelatingto the drivergrievance in July 1964. The Trial Examiner furtherfound that in talking to employees about grievancesand in pressing for their correction, Sherrod wasengaged in protected activity; he concluded,however, that Sherrod was refused employment fortheunprotectedactivityofencouragingandparticipating in employees' threat to quit in the faceof a no-strike clause in the bargaining agreement. Hetherefore recommended that the complaint bedismissed.We agree with the Trial Examiner that Sherrodwas refused employment because of his activity inJuly 1964; we also agree with the Trial Examiner thatSherrod was engaged in protected concerted activityindiscussing grievanceswith other employees;however, contrary to the Trial Examiner, we findthat, even if Sherrod's participation in the threat toquit was unprotected, the Respondent's subsequentconduct constituted condonation of the unprotectedaspect of Sherrod's otherwise protected activity.'A court of appeals has recently stated that theBoard'sdoctrineofcondonation "prohibits anemployer from misleadingly agreeing to return itsemployees to work and then taking disciplinaryaction for something apparently forgiven."2 It isapparent that Respondent was displeased with themanner in which Sherrod had participated in theemployee activity in July 1964 designed to obtain anonworking foreman; however, Respondent tooksteps to manifest its displeasure and to punishSherrod.Thus,within2weeks,Respondentdemoted Sherrod from his position as foreman andtransferredhim to a less desirable worksite,admittedly in part because he had "stirred up" thedrivers.3 Thereafter, for a period of about 5 months,Respondent continued to employ Sherrod more orless continuously at three separate worksites; duringthis period, on two separate occasions, Sherrod wasrehired by Respondent after having been laid off foreconomic reasons.'' By this affirmative conduct,Respondent made it amply clear that it had alreadypunished Sherrod for his part in the July incidentsand that, apart from such punishment, it was willingto forget and forgive. In view of the foregoing and the'We therefore find it unnecessary to reach the question,decided by the Trial Examiner, whether a threat to quit in the faceof a no-strikeclause isunprotected activityiPackers Hide Association,IncvN L R B,360 F 2d 59(C A 8)1On July 27, 1964, Sherrod filed a grievance over his demotionrecord as a whole, we find that the Respondent isscarcely in a position to assert that its refusal torehireSherrodwas based on the allegedlyunprotected aspects of Sherrod's activity in July1964; as we have already found that the Respondentrefused to rehire Sherrod because of his July 1964activity,which was otherwise protected, we find,contrary to the Trial Examiner, that by such conductthe Respondent violated Section 8(a)(3) and (1).In view of the foregoing, and the record as awhole, we find that Respondent violated Section8(a)(3) and (1) by refusing to rehire Kenneth W.Sherrod on August 25, 1965, because he hadengaged in union and other protected activity.The activities of the Respondent,as setforth inthe Trial Examiner's Decision, as modified above,occurring in connection with the operation of thebusiness of the Respondent, have a close,intimate,and substantial .:clation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow thereof.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,American River Constructors, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership inTeamstersLocal 150, International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica, or any other labor organization of itsemployees, by discriminatorilyrefusingto hire orrehire Kenneth W. Sherrod, or any of its employees,or in any other manner discriminating in regard tohire or tenure of employment or any term orcondition of employment.(b) Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their right to self-organization, to form labororganizations, to join and assist labororganizations,to bargain collectively through representatives oftheir own choosing, and to engage in concertedactivities for the purpose of collective bargaining orothermutualaidorprotection, or to refraintherefrom, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the purposes of the Act:(a)Offer to Kenneth W. Sherrod immediate andfull reinstatement to his former or substantiallyequivalentposition,withoutprejudicetohisseniority and other rights and privileges.and transfer; at the hearing,counsel for the Respondent admittedthat Sherrod's demotion and transfer were in part due to the factthat he "kept the other Teamster employeesstirred up "4On August 3, Sherrod was hired at Hell Hole after being laidoff on July 29 at Oxbow, on December 8, he was rehired at HellHole after being laid off at the site on November 10 AMERICAN RIVER CONSTRUCTORS553(b)NotifyKennethW. Sherrod if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c)Make whole Kenneth W. Sherrod for any lossof pay he may have suffered by reason of theRespondent'sdiscriminationagainsthimbypayment to . him of a sum of money which henormally would have earned as wages from the dateof the refusal to hire to the date of the Respondent'soffer of reinstatement, less his net earnings duringsaid period, in accordance withF.W. Woolworth,90NLRB 289, with interest thereon at the rate of 6percent per annum, as set forth inIsis Plumbing &Heating Co., 138NLRB 716.(d)Preserve and, upon request, make available totheBoard and its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at all the Respondent's projects copies ofthe attached notice marked "Appendix."5 Copies ofsaid notice, to be furnished by the Regional DirectorforRegion 20, after being duly signed by theRespondent's representative, shall be posted by saidRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswherenoticestoitsemployeesarecustomarily posted. Reasonable steps shall be takenthe Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decision andOrder" shall be substituted for the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXin regard to hire or tenure or employment or anyterm or condition or employment.WE WILL NOT in any manner interfere with,restrain,orcoerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist anylabororganization,tobargaincollectivelythrough representatives of their own choosing,and to engage in concerted activities for thepurposeofmutual aid or protection, asguaranteed in Section 7 of the Act.WE WILL offer to K.W. Sherrod immediateand full reinstatement to his former orsubstantiallyequivalentposition,withoutprejudice to his seniority and other rights andprivileges previously enjoyed, and make himwhole for any loss of pay suffered as a result ofthe discrimination against him.All our employees are free to become or remain, orto refrain from becoming or remaining, members ofany labor organization, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct, as amended.AMERICAN RIVERCONSTRUCTORS(Employer)DatedBy(Representative)(Title)Note: We will notify K.W. Sherrod if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 556-0335.NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership inTeamstersLocal 150,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization of our employees, andWE WILL NOT discriminatorily refuse to hire orrehireKennethW. Sherrod, or any of ouremployees, or discriminate in any other mannerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard beforeme inSacramento,California, on April 19 and 20, 1966, on complaint of theGeneralCounselandanswerofAmericanRiverConstructors, herein called Respondent. The complaintwas issued on December 23, 1965, upon a charge filed onSeptember 28,1965.ItallegesthatRespondentterminated the Charging Party, K.W. Sherrod, onAugust 25, 1965, because of his activities on behalf ofTeamstersLocal 150,InternationalBrotherhoodof 554DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, thereby violating Section 8(a)(1) and (3) of theNational Labor Relations Act, herein called the Act.The General Counsel and the Respondent have filedbriefs herein and they have been carefully considered.Up-n the entire record and my observation of thewitnesses, I hereby make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a joint venture sponsored by KaiserEngineers, a division of Kaiser Industries Corporat.on, is,and atall times materialherein has been, engaged in theconstruction of a series of dams, powerhouses,and tunnelson the American River as part of a hydroelectricdevelopment for the Placer County, California, WaterAgency During the past year, in the course and conduct ofitsbusinessoperations,Respondent purchased andreceived goods andmaterialsdirectly from outside theState of California valuedin excessof $50,000. Also,during the past year, Respondent has purchased andreceived goods andmaterialsvalued in excess of $50,000from suppliers located in California, who received saidgoods and materials directly from outside the State ofCalifornia.Ifind that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDTeamstersLocal 150,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. Issue andPrefatoryStatementThe principal issue in this case is whether or notSherrod was placed in an ineligible-to-hire category andwas refused employment on August 25, 1965, because ofhis role in encouraging employees to agree to, and tothreaten,a strike in violation of a no-strike clause, orbecause he was a spokesman for employees in a grievancematter, and whether or not he was engaged in protected orunprotected activity.The AmericanRiver Project covers a distance ofapproximately45 to 50miles along the American Riverwith a series of construction sites.The threeworksitesinvolved in this case are calledOxbow,Hell Hole, andFrench Meadows.Respondent's principal administrativeoffices are located at a place calledWalkerRanch.At HellHole and French Meadows there is considerable overtimeworkfor drivers whereas atOxbow a workweeknormallyconsists of approximately 40 hours.Respondentadherestoacollective-bargainingagreement executed between the Unionat a chapter of theAssociatedGeneralContractorscovering the areainvolved. Pursuant to this agreement the Union is used forreferral of drivers. The contract has a no-strike clause asfollows:It is mutually understood and agreedthat duringthe period when this agreement is in force and effect,the Union or Local Union will not authorize any strike,slow-down, or stoppage of work in any dispute,complaint or grievance arising under the terms andconditions of this Agreement, except such disputes,complaints, or grievances as arise out of the failure ofany individual employer to comply with the provisionsof the hiring clause, Sections 3(A) and 3 (B) hereof andexcept as otherwise expressly provided in thisAgreement....Sherrod has worked for Respondent at the followingjobsites and on the following dates prior to the allegedrefusal to employ on August 25, 1965.May 8-12, 1964, Oxbow (quit); May 21-July 25, 1964,FrenchMeadows (transferred to Oxbow); July 29,1964,Oxbow (1 day; reduction in force);Aug. 3-Sept. 5, 1964, Hell Hole; Sept. 6-Nov. 6,1964,French Meadows; Nov. 6-10,1964, Hell Hole (laid off;snowstorm);Dec. 8-22, 1964, Hell Hole (laid off;break in dam).On July 25, 1964, Sherrod was demoted from a positionasworking foreman and transferred from FrenchMeadows to Oxbow. The reasons assigned for this actionwere (1) a safety incident and (2) because he "stirred upthe Teamster employees."Sherrod's last termination, prior to August 25, 1965, wasin a reduction in force following a break in one of the damson December 21, 1964. In the early part of January 1965 alistof the employees laid off was reviewed by BradleyJohnson,a fieldmanager of industrial relations forRespondent. He was assisted in this by Alfred Davis,safetyengineer,andLarryBalliett,personnelrepresentative.On this occasion the file of Sherrod wasmarked that he was ineligible for rehire.Johnson testifiedthat he did this "because of the records in Mr. Sherrod'sfile of terminations,some quits, and because of his safetyrecord."Also Sherrod was sent a termination slip datedJanuary 5, 1965, and the Union a letter dated January 12,1965, to the same effect.In the last part of July or early August 1965, Sherrodwent to Respondent's administrative offices at WalkerRanch and talked with Johnson. He told Johnson that hewas near the top of the Union's area-preference out-of-work list and that he would soon be dispatched for worksomewhere. He wanted to find out if he would be allowedto go to work at Hell Hole. Sherrod wanted employment atthis jobsite because of the higher earnings from overtime.He did not want to pass up other job opportunities,however, and wait for referral to Hell Hole if he would notbe accepted.Bradley reviewed Sherrod's personnel folder and askedhim why he had quit at Oxbow in May 1964. Sherrodreplied that he had wanted to get work "up the hill"(French Meadows or Hell Hole) where he could work morehours. Johnson asked him if he would work at Oxbow, andSherrod replied that he could not afford to work 40 hours aweek there if he could work 70 or 80 hours a week "up thehill." Johnson told him he could not choose his jobsite, andstated that because of his past trouble with the Company,he could not come back to work on the project. At thismeetingSherrodalso inquired about some additionalbackpay he stated was due him under an arbitrator's AMERICANRIVERCONSTRUCTORS555award in connection with a grievance he had filed on hisdemotion and transfer to Oxbow on July 25, 1964.'On August 25, 1965,Sherrod was dispatched by theUnion with two other drivers to Respondent'sHell Holejobsite for employment.One of these three refused workthere;Sherrod and the other referral were issued rehireslips and told to sign into camp and get their meal tickets.Personnel Representative Balliett was present at thisjobsiteduring this time and recognized Sherrod. Heimmediately informed the person in charge there thatSherrod was not for rehire.When Sherrod returned fromthe camp for his work assignment,he was informed that hecould not be employed and he was paid 2 hours'"showuptime."He was also given a termination slip marked "noteligible for rehire."B.Union Activitiesof SherrodIn June 1964,Sherrod was employed by Respondent atFrench Meadows on the "swing shift"as a belly-dumpdriver.There were approximately 15 to 20 drivers on thisshift at that time and there was no foreman over thedrivers.The union contract that Respondent followedprovides that when there are seven or more drivers on ajobsite,one shall be designated as foreman or workingforeman.The drivers expressed among themselves and to UnionSteward Bob McAdams some dissatisfaction over the factthat pit foremen,in charge of aggregate pits, were onoccasions changing the orders of drivers or giving themnew orders.On June 17, 1964,Sherrod called a meeting ofthe drivers,and McAdams and the drivers took the matterup with Day-Shift Driver Foreman Lester Johnson beforecommencing their work.Johnson called SuperintendentO.J. Jiles on the two-way radio and reported that thedrivers were not going to work until they got a foreman.Jilesthencame to the area bringing Day-ShiftSuperintendent Raymond Martin with him.Martin or Jilestold the drivers that he did not have authority to designatea foreman,but that soon he would be able to do so.McAdams stated,"We are not going for any more of that.It is either tonight or no Teamsters."Jiles then offered theposition of working foreman(who receives 12-1/2 centsper hour more than drivers)toMcAdams,but McAdamsreplied that he could not take it as he was job steward.Jiles offered it to Sherrod who accepted the position. Thedrivers then went to work.2On July 14,1964,Union Steward McAdams called ameeting of drivers. Sherrod was asked to bring the driverson his "spread."The meeting took place on the lunchhour,about 8:30 p.m.McAdams related that he had justhad an argument with a pit foreman over contradictoryorders given to drivers by different supervisors and statedthat they needed a nonworking foreman.He stated that ifthey had a foreman on the same level of authority as the pitforeman and other foremen,they would stand a betterchance in the event of disagreement.He suggested thatthey refuse to work until a nonworking foreman wasappointed.Sherrod then took over the meeting. He told the menthat this would be the wrong way to handle the matter; thatthey could not refuse to work;that to do so would be, in hisopinion,a violation of the contract and would get them andthe Union into trouble. He advised them that if theywanted to refuse to take orders from the various foremen,they could quit or offer to quit as a group,and in this waythey would display power and unity.He, or someone,stated that he realized some of the drivers could not quitbecause of financial problems, and anyone fitting into thiscategory was asked to step outside of the circle or group ofmen. None left the group.3The group then went to Superintendent Jiles who wasseated nearby in a station wagon.Sherrod acted asspokesman.He told Jiles that there had been severalinstances where different foremen had given contradictoryorders to drivers and that the men were 100 percent inagreement that they would take orders only from him(Jiles)or from Sherrod in the future,and that if that wasnot agreeable with him,the men would offer to quit in agroup. Jiles stated that he wanted to have a nonworkingforeman on that shift but that Respondent's administrativeofficewould not allow him to have one. He agreed,however,that the only persons the drivers would have totake orders from would be himself or working foremanSherrod.The drivers then continued with their work.C. Sherrod's Safety RecordThere are two incidents mentioned by Respondent asreflecting on Sherrod's safety record.The first was anincident in which Sherrod,as working foreman,directedthat one truck push another truck that was stuck. Thisoccurred on July 23,1964.There was no damage or injuryon this occasion.Respondent contends that this was anerror in judgment by Sherrod because of possible damageto a truck.On July 25, 1964,Sherrod was transferred fromFrench Meadows to Oxbow because of this incident andbecause he "kept other Teamster employees stirred up."Sherrod filed a grievance on this matter resulting in ahearing before an arbitrator.Respondent's attorney,Berner,stated in the arbitrationproceedings that one of the reasons for Sherrod's transferand demotion was that he"kept the other Teamsteremployees stirred up to the point where he was affectingproduction by having meetings on the side, havingdiscussions with the men while they were supposed to beworking." He elaborated on this in a letter to the Boarddated October 20, 1965,in which he stated that Sherrod"took the position that the Teamsters should have a non-working foreman.And, when it appeared to Sherrod thatiSherrod testified that Johnson told him that because of hispast"union" trouble with the Company,he could not clear theoffice Johnson denied this expression.From my appraisal of thewitnesses and of their testimony,Ifind that Industrial RelationsManager Johnson did not use the word"union" when tellingSherrod he could not be employed The "trouble"was, however,and as will be found herein,certain union activities of Sherrod.2 In the position of working foreman, Sherrod was not asupervisor within the meaning of the Act.9There is considerable testimony regarding the matter of thiscircle-as to whether or not a circle or mark was physically drawnon the ground.Sherrod and one other witness testified that it was.One employee,RichardHenry, who later became a unionrepresentative,testified that he did not know of any circle andthought he would have recalled it if one had been drawn on theground; but he did testify,however,that the men were asked tocross from one area to another or an imaginary line, if they wereunable to leave the job because of their financial condition. I finditnot material to determine whether or not a line was physicallyplaced on the ground or whether it was a line or a circle. As apoint on credibility it is not determinativeThe witnessesgenerally agree that some means was employed to separate thosewho could not afford to quit their jobs. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company was moving too slowly in providing the groupof Teamster drivers with a non-working foreman, hespearheaded a move whereby the Teamster driversrefused to take orders from the Pit Foreman on the job."AttorneyBerner contended in his letter that thisnecessitated the presence of the job superintendent atperiodic intervals during the shift to give orders to thedrivers, and that when the job superintendent was notavailable, the drivers were idle on the job, thus creating aloss of production. However, there is no evidence of anyloss of production. The first meeting of June 17 occurredbefore the drivers started to work. The second meeting ofJuly 14 occurred during the lunch period.The second safety incident was an accident involving adumptruck driven by Sherrod and a private logging truck.Thisaccidentoccurred in October 1964 and wasinvestigated by Safety Engineer Davis. The accident was aminor one and no criticism was made nor disciplinaryaction taken at the time.D. Other Factors Bearing on the IssueAs previously mentioned, Sherrod's file was reviewedfollowing a reduction in force in December 1964 and wasmarked that he was ineligible for rehire. In January 1965 ameeting of supervisors was called by Respondent todiscuss the resumption of operations and the recall ofemployees. The supervisors were told that no employeeswould be recalled by nameunlessthey were cleared byBradley Johnson or by the general superintendent.Following this meeting, Lester Johnson, the nonworkingday-shift foreman over the drivers at Hell Hole, calledBradley Johnson on the telephone and advised him that hewould need about 8 or 10 drivers.' Later the same dayBradley Johnson called Lester Johnson on the telephoneand asked him to preparea listof troublemakers and sendit to him, and told him, "Be sure Ken Sherrod is on thelist."Lester Johnson then prepared his list whichcontained about eight or ninenames,including Sherrod's,and dispatched it to Bradley Johnson.5On September 28, 1965, Sherrod filed the charge in thiscase.ShortlythereafterBradley Johnson had aconversation with Lester Johnson regarding Sherrod. (Atthis time Lester Johnson was employed by a truck brokerhaving a subcontract with Respondent to haul concreteaggregate; he had been laid off from Respondent in March1965.) Bradley Johnson stated that Sherrod had an unfairlabor practicesuitagainstRespondent, and he askedLester Johnson "if there were any safety incidents that hewas familiar with concerning Sherrod." At the timeBradley Johnson had discussed the case with a Board fieldexaminer and was investigating Sherrod's work record.E.ConclusionsRespondent contends that it objects to employment ofSherrod because of the two safety incidents, his effort toLester Johnson, as nonworking foreman, discharged drivers,determined the number of drivers needed and hired them throughRespondent's main office and the union hiring hall, and generallydirected the drivers at the Hell Hole jobsite I find that he was asupervisor within the meaning of the Act.5Bradley Johnson denied requesting the list of troublemakersor receiving such a list from Lester Johnson He acknowledgedthat he had many telephone conversations with Lester Johnson,get employment at Hell Hole or French Meadows ratherthan at Oxbow, and the incidents of his "stirring up" thedrivers at French Meadows in the summer of 1964.Based on statements of Respondent's attorney in thearbitration hearing and in his letter to the Board onOctober 20, 1965, the statements of Industrial RelationsManager Johnson to Foreman Johnson in January and inthe fall of 1965, the nature of the safety incidents chargedto Sherrod, the logic in senior employees seeking betterpaying jobs, and related testimony, I find that the safetyincidentsand Sherrod's preference for employment atHellHole or French Meadows were not actual orproximate causes of Respondent's action against Sherrod;these were merely added as points on the negative side inRespondent's evaluationof Sherrodas anemployee. I findthat the real reason Sherrod was placed in the ineligible-to-hirecategoryandwas refused employment onAugust 25, 1965,was his union activities in "stirring up"the drivers in June and July 1964. In doing so, was Sherrodengaged in "protected" union activities?On June 17, 1964, Sherrod called a meeting of thedrivers on the matter of a grievance that there was noworking or nonworking foreman on their shift. Heparticipated in the meeting, but Union Steward McAdamswas the spokesman for the group. The grievance waspresented to Respondent by the drivers with the threatthat it was to be remedied that evening "or no drivers." OnJuly 14, 1964, there was another meeting of drivers on arelatedworking condition grievance.Union StewardMcAdams advocated that they refused to work until thegrievance was corrected. Sherrod took over the meeting;he recommended that they offer to quit or quit instead andthat they do this as a group to display power and unity, andhe actedas spokesmanfor the group.In talking with employees about grievances and inpressingRespondent for corrections of grievances,Sherrod was engaged in protected union activities. Inencouraging and participating in a threat to quit in a group,in face of a no-strike clause, Sherrod was engaged inunprotected union activities.6 The issue is, was Sherrodrefused employment because of his "protected" unionactivities? I find that this is not the case. Sherrod wasrefused employment for his role in "stirring up" thedrivers. The drivers were stirred up or encouraged to offerto quit in a group, and in fact to quit if their demands werenot met. The drivers agreed to do so. It is true that similaractionmight have been taken irrespective of Sherrod.McAdams was encouraging a refusal to work until Sherrodtook over the meeting. Sherrod was of the opinion that athreat by employees "to quit" if demands were not metwould not constitute a violation of the contract. But astrike is a refusal in concert to work to enforce a demandfor certain concessions and it is no less so by having otherlabels.A notice of an unconditional abandonment ofemployment, however, is in a different category and is notactivity protected by Section 7 of the Act. But, I find thattherewas no intention by Sherrod or by the driversand that it was very possible Lester Johnson requested drivers onthe occasion mentioned I credit Lester Johnson's testimony, it isconsistent with other action of Respondent, and it is logical thatmanagement would want to know employees whom theirsupervisors would prefer not be reemployed6Kraft Foods Co.,108 NLRB 1164; StockhamPipe FittingsCompany,84 NLRB 629 For a similar case involving attempt toinduce slowdown, seeGeneral Electric Co.,155 NLRB 208 INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORSunconditionally to abandon their employment withRespondent.'Itwas Sherrod who called the first meeting, took overthe second meeting, encouraged quitting in a group if thegrievance were not corrected, and acted as spokesman forthe group. He is the one against whom Respondent tookthe disciplinary action, complained of herein, of placinghim in an ineligible-to-hire category; and this action doesnot become illegal because similar action may not havebeen taken against others in the group.8 Also I do not find,in the circumstances of this case, that because Sherrodwas not terminated for this conduct and was againemployed by Respondent from August 3 to December 22,1964, that Respondent thereby condoned Sherrod's actioninencouraginggroupquitting.9On July 25, 1964,disciplinary action was taken against Sherrod because ofthe incidents of his "stirring up" the drivers and becauseof a safety incident occurring on July 23. A grievance wasfiled over this disciplinary action, a hearing was held onMarch 24, 1965, and the arbitrator's opinion and award isdated July 12, 1965.Respondent's attorney, in the arbitration hearing and inhis letter to the Board of October 20, 1965, complains thatSherrod had meetings and discussions with drivers andthat spearheaded a move to get drivers to refuse to takeorders from pit foremen. It could be contended thatSherrod'sprotected and unprotected activities weremotivations for the discrimination against him and that hisprotected activities were "a part" of the reason for thediscrimination.Iam of the opinion that there isinsufficientevidence to conclude that Sherrod wasdiscriminated against because of his "protected" unionactivitiesand that his action in inciting employeeagreement to and threat of strike action was merely apretext. There is not extensive evidence on his other, orprotected, activities. He testified that he had only aboutfive discussions with other drivers on the grievance; thereisno evidence that he incited the drivers to complainabout being given orders from pit foremen. And, there isan absence of evidence of conduct violative of Section8(a)(1) of the Act or of union animus by Respondent.I find that Sherrod was placed in an ineligible-to-hirecategory and was refused employment because ofunprotectedunionactivitiesinencouragingandparticipating in a decision and threat of group quitting toenforce certain demands, in face of a no-strike clause, andthat this action against him by Respondent is not violativeof Section 8(a)(3) of the Act.10CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.rSeeCrescentWharf and Warehouse Company,104 NLRB860, for a discussion of the distinction between a notice of intentto resign because of certain conditions and a threat to resign ifconditions were not met The latter would normally be protectedactivity except in the face of a no-strike clause'CaliforniaCottonCooperative,etc,110NLRB 1494;Lenscraft Optical Corporation,128 NLRB 807'Stockham Pipe Fittings Co , supra10 Alton Box Board Company,155 NLRB 1025 Also seeMetalBlast, Inc. v N LR.B., 324 F.2d 602 (C.A 6), enfg. 139 NLRB 540In this case the Board held that the discrimmatee was dischargedfor his protected activities (insisting that layoffs be accomplishedon basis of seniority) rather than because he allegedly incited awildcat strike.5572.TheUnion is a labor organization within the meaningof Section2(5) of the Act.3.Respondent has not violated Section 8(a)(3) or (1) ofthe Act asalleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.InternationalAssociationof Heat and FrostInsulatorsand Asbestos Workers, LocalNo. 8, AFL-CIOandPreformedMetalProducts Company, Inc. Case 9-CC-378-2.March 22,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 17, 1966, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint and recommending that itceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Decision and a supportingbrief. The Charging Party filed cross-exceptions anda brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner, asherein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborIThe TrialExaminer found that there is no probative evidencethat Baldwin's desire to use the Preformed jacketing in any wayviolated the bargaining agreement or infringed upon workregularly or traditionally performed by Baldwin'semployees.Accordingly,he concluded that, as the work involved was notproperly reserved to Baldwin'semployees,therewas nosubstance to the Union's defense that it was justified in forcingBaldwin to stop using a product manufactured by PreformedMetal Products.Therefore,we rely upon this ground alone inaffirming the Trial Examiner's finding of a violation of Section8(b)(4)(i) and(ii)(B) of the Act, and find it unnecessary to passupon, and do not adopt,the Trial Examiner's further conclusionthat Baldwin did not have control over whether the Preformedproduct should be used163 NLRB No. 68